Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 1 of 9
Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 2 of 9
Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 3 of 9
Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 4 of 9
Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 5 of 9
Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 6 of 9
Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 7 of 9
Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 8 of 9
Case 19-80548   Doc 9   Filed 03/13/19   Entered 03/13/19 11:49:09   Desc Main
                           Document      Page 9 of 9
